 Case 19-01720      Doc 9   Filed 01/07/20 Entered 01/07/20 21:14:11             Desc Main
                               Document    Page 1 of 1




                                         Certificate Number: 15317-IAN-DE-033916412
                                         Bankruptcy Case Number: 19-01720


                                                        15317-IAN-DE-033916412




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 7, 2020, at 7:40 o'clock AM PST, Brett M Arensdorf
completed a course on personal financial management given by internet by
Access Counseling, Inc., a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Northern District of Iowa.




Date:   January 7, 2020                  By:      /s/Eunice Francia


                                         Name: Eunice Francia


                                         Title:   Counselor
